DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,629,627 (referred to as “Patent ‘627” herein). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the current application are included in the patented claims of the reference patent ‘627. For illustration, the language of examined independent Claim 21 is broader than patented Claim 1, in particular see the following annotated copy of the Patented Claim 1, showing narrower limitations than the currently examined claim 2 (in other words, the underlined portions correspond to narrower limitations, pointing to anticipation of the examined Claim 2, by patented Claim 1 of Patent ‘627, which follows:
    1. A surgical stapling apparatus, comprising: 
an actuating device including an elongated shaft; 
a tool assembly disposed on a distal portion of the shaft, the tool assembly including a first jaw member supporting a cartridge assembly having a plurality of surgical fasteners, and a second jaw member supporting an anvil, the first jaw member being movable in relation to the second jaw member between a spaced position and an approximated position, the first jaw member including a cantilever at a proximal region of the first jaw member; and 
a firing cam bar assembly slidably disposed within the tool assembly, the firing cam bar assembly having a body including a distal portion, the body defining a cut-out including a cam surface having a first cam portion and a second cam portion, the second cam portion connected to and extending from the first cam portion, the cam surface configured to engage the cantilever to move the first jaw member towards the approximated position in relation to the second jaw member and the distal portion of the firing cam bar assembly configured to deploy the plurality of surgical fasteners from the cartridge assembly as the firing cam bar assembly is translated distally through the tool assembly. 

Please note that the limitation of the current claim 21 “being articulatable between a first position and a second position” (Claim 21 line 4) can be reasonably interpreted as a redundant limitation equivalent in scope to the first and second jaws capable of occupying an open and an approximated position (Claim 21 Line 5), further repeated when reciting a capability to “move the cartridge assembly to move the cartridge assembly from the open position to the approximated position.” (Claim 21 last 2 lines).
Please also note that the limitation of the current claim 21 “open position in which distal ends of the anvil and cartridge assemblies first and second jaw members are spaced apart from each other to receive tissue therebetween, and an approximated position in which the distal ends of the anvil and cartridge assemblies are adjacent to each other” is also anticipated by the reference Claim 1, because: 
(A) in the “spaced position”, distal portions of the first and second jaw members can be recognized as ends that are necessarily spaced apart since the jaws themselves are spaced; 
(B) a spacing between jaw members is necessarily capable of receiving/accommodating a tissue therebetween; and 
(C) distal ends recognized as detailed above are necessarily adjacent since the term is relative, merely implying that the two elements / distal ends are not distant (see dictionary definition of “ADJACENT” enclosed previously, particularly meaning 1a and 1c of the Merriam-Webster entry previously provided).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 2012/0080493 by Shelton et al. (“Shelton-93”).
Regarding Claim 21, Shelton teaches a surgical stapling apparatus (10 in Fig. 1), comprising: 
an actuating device (handle assembly 100 in Fig. 1 shows item 100 outfitted with trigger 130, hence being capable of contributing to an actuation action; also Para 0348); 
a tool assembly (end effector 12 of Fig. 1, Para 0343; or equivalent/similar end effector having jaws 20040 and 20060 of Fig. 244, Para 0572) mounted on the actuating device 100, the tool assembly being articulatable between a first position and a second position (compare relative positions of the first and second jaws 20040 and 20060 in Figs. 247, 248, and 349 demonstrating at least 2 different positions of different articulation configuration, where an relative to the anvil assembly 20060 (because the relative position of the cartridge assembly 20040 changes from a first/open position in Fig. 247 to a second/closed position in any of Figs. 249-250, the cartridge assembly 20040 is movable relative to the anvil assembly 20060; in other words, the positions designated as “open” and “closed” are relative positions of the cartridge assembly with respect to the anvil assembly, as opposed to being absolute positions) from an open position (Fig. 247) in which distal ends of the anvil and cartridge assemblies are spaced apart from each other to receive tissue therebetween (note the left-most / distal ends of each of the two assemblies 20060/20040 being spaced apart and receiving tissue “vessel V” therebetween - Para 0580, Fig. 247) to an approximated position in which the distal ends of the anvil and cartridge assemblies 20060/20040 are adjacent to each other (any of Figs. 249-250), and
a firing cam bar assembly (assembly including items 20054, 20055, 20053, 20052 in Fig. 244) movable with respect to the tool assembly (compare relative position in Figs. 247-250, demonstrating distal movement of the firing cam bar assembly ) from an initial position (as in Fig. 247) to an advanced position (towards left, as oriented in any of Figs. 249-250), the firing cam bar assembly including at least one firing cam bar 20052 having a cam surface (collective surface of elements 20053-20055 is capable of camming/sliding against other structural elements, as discussed below) including a first cam portion (underside flat surface of the “top cam driver 20054” , Para 0580 and annotated as CS1 below) and a second cam portion (collectively identified as the upperside flat surface of the “bottom cam driver 20055” with the surface of “cutting portion 20053”, Paras 0580 and 0589, annotated as CS2 below), the second cam portion CS2 connected to and extending from the first cam portion CS1 (see below), the first and second cam portions CS1-CS2 disposed proximal of a distal end (annotated as DE 


    PNG
    media_image1.png
    341
    736
    media_image1.png
    Greyscale

Annotated insets of Figs. 244 and 248 of US Pub 2012/0080493 by Shelton et al.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach a surgical stapler having all limitations of independent claims 2 and 20, as persuasively argued by the Applicant in the 5/7/2021 Remarks (Pages 6-7, excerpt below).

    PNG
    media_image2.png
    7
    672
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    7
    672
    media_image2.png
    Greyscale

Excerpts from the 5/7/2021 Applicant's Response (Pages 6-7)

For illustration purposes regarding Claim 2, although Shelton’s first firing cam bar 20054 of the firing bar assembly 20054/20055/20053/20052 is understood to comprise a cam surface constituted by a cam portions CS1-CS2 (annotated Figs. 244, 248 above), said cam portions are not located proximally of the pivot axis of the tool assembly articulation. Instead, both cam portions CS1-2 are located distally, (i.e. towards the right of Figs. 244 or 248), with respect to which the pivot/articulation axis is positioned right-ward, i.e. outside of the field of view of Figs. 244 and 248, proximally.
For illustration purposes regarding Claim 20, although Shelton’s first firing cam bar 20054 of the firing bar assembly 20054/20055/20053/20052 is understood to comprise a cam surface constituted by a cam portions CS1-CS2 (annotated Figs. 244, 248 above), said cam portions are not located proximally of a proximal end of the first jaw member when the firing cam bar is in an initial position. Instead, both cam portions CS1-2 are located at all times (e.g. see Fig. 247-248) distally relative to said proximal end of the jaw member (proximal end understood to be located at the position of element 20049 or 20068 at the proximal/right end of the jaw member in Figs. 247-248).
In contrast, the examined application discloses cam portions 39-40 (Fig. 3-5) which are positioned proximally from the proximal end of the first jaw member (Fig. 15) when the firing cam member 34 is in its initial position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-19 are allowed as depending from parent claims recognized as allowable above.

Response to Arguments
Applicant's arguments filed 5/7/2021, regarding the prior art rejections of Claims 2 and 20 over Shelton-493 have been fully considered and found persuasive. In light of the amendment, independent claims 2 and 20 are allowable (details above).
Applicant's arguments regarding the new Claim 21 as allegedly defining over Shelton-493 have been fully considered but have not been found persuasive. As detailed in the rejection above, Shelton anticipates all elements of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731